UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-7659



JOHN E. ANDERSON, JR.,

                                              Plaintiff - Appellant,

          versus


OFFICER KRAFT, Police Officer, Hopewell Police
Department; DARNLEY HODGE, Superintendent;
T. V. WYCHE, Guard/Sergeant,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. James C. Cacheris, Senior Dis-
trict Judge. (CA-99-980-AM)


Submitted:   April 13, 2000                 Decided:   April 20, 2000


Before WIDENER and WILKINS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


John E. Anderson, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John E. Anderson, Jr., a Virginia inmate, appeals the district

court’s order dismissing the majority, but not all, of his claims

under 28 U.S.C.A. § 1915A (West Supp. 1999) in his 28 U.S.C.A. §

1983 (West Supp. 1999) action.   We dismiss   Anderson’s appeal for

lack of jurisdiction because the order is not appealable.      This

court may exercise jurisdiction only over final orders, 28 U.S.C.

§ 1291 (1994), and certain interlocutory and collateral orders, 28

U.S.C. § 1292 (1994); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541 (1949).   The order here appealed is

neither a final order nor an appealable interlocutory or collateral

order.

     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




                                 2